DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 8/05/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
        Election/Restrictions
2.       Applicant elected without traverse of Invention I, with claims 1-15 as readable on the elected invention, in the reply filed on 5/23/2022 is acknowledged.             Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim invention.              Claims 1-15 are presented for examination.

                                                                 Claim Objection
3.       Claims 3, 4, 6 and 12 are objected to because of the following informalities:
          Regarding claim 3, in line 4, “CT windings” should be changed to --- current transformer (CT) windings ---.
          Regarding claim 6, line 3, the term “the status signal” has not previously defined. It appears that the claim 6 is further limitation of claim 5, thus claim 6 should be depended on claim 5.
          Regarding claim 4, line 2 recites “upon receiving a magnetic trigger”. For clarification purpose, line 2 should recite “upon receiving a magnetic trigger signal from a trigger device”.
          Regarding claim 12, line 2 recites “upon detecting a magnet trigger signal”. For clarification purpose, line 2 should recite “upon detecting a magnetic trigger signal from a trigger device”.

                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1-2, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolidge et al. (US Pat. 7667353; hereinafter “Coolidge”).
        Regarding claim 1, Coolidge discloses, in Figs. 1-3 and 6, a wireless neutral current sensor (WNCS)(a monitoring and reporting system 8 includes sensor 20 and electronic module 10, see Fig. 2), comprising:        a power storage device (a battery or other type of energy storage, see Col. 3 lines 31-35) configured to provide power to allow the WNCS to send a test signal (a current sensor 20 measured a current flowing through a neutral wire 22/24 of a capacitor bank 6; and a controller 14, in response to the current measurement result from the current sensor 20, providing reporting information concerning the status  of the capacitor bank to a centralized monitoring and control location, hereinafter a remote central controller) to a capacitor bank controller (CBC) (the remote central controller, not shown in Figs. 1-3 and 6, is equivalent to a capacitor bank controller. At least in Col. 1 lines 41-45, Col.2 lines 1-3, and Col. 3 lines 14-65, describe using the remote central controller for monitoring conditions or controlling operations of the electronic module and the capacitor bank, including sending a command to turn-on/off switches of the capacitor bank) of a capacitor bank (the capacitor bank 6) to confirm operation of the WNCS during commissioning; and        processing and communication circuitry (a CPU 14) configured to: during operation, obtain a current characteristic of a neutral cable of the capacitor bank (“In this capacitor bank configuration, wire 22 runs from the neutral confluence 9 of the three capacitors to ground. This neutral/ground lead 22 is typically connected to common neutral wire 24 that is part of the existing power distribution system. Wire 22 then runs to ground. The current flowing through wire 22 between capacitor common point 9 and neutral wire 24 is measured. The value of the current is a measure of the state of the capacitor bank”. See Col. 2 lines 57-65); and           transmit a wireless current message indicating the current characteristic to the CBC (see Col. 3 lines 2-28 and Fig. 2).

        Regarding claim 10, discloses, in Figs. 1-3 and 6, a capacitor bank controller (CBC) (a centralized monitoring and control location, hereinafter a remote central controller. The remote central controller, not shown in Figs. 1-3 and 6, is equivalent to a capacitor bank controller. At least in Col. 1 lines 41-45, Col.2 lines 1-3, and Col. 3 lines 14-65, describe using the remote central controller for monitoring conditions or controlling operations of the electronic module and the capacitor bank, including sending a command to turn-on/off switches of the capacitor bank), comprising:         a wireless neutral current sensor (WNCS) ) (a monitoring and reporting system 8 includes sensor 20 and electronic module 10) comprising a power storage device (a battery or other type of energy storage, see Col. 3 lines 31-35) configured to provide power to the WNCS to allow the WNCS to send a wireless current message to the CBC indicating a current characteristic of a neutral cable of a capacitor bank (see Col. 2 line 55  to Col. 3 lines 50);                memory; and a processor operatively coupled to the memory (the remote central controller inherently comprises memory and a processor),                 wherein the processor is configured to:                              obtain the current message from the WNCS (see at least in Col. 3 line 2-67); and                               perform a control action based on the current characteristic of the neutral cable (see at least in Col. 3 line 2-67).

        Regarding claim 2, Coolidge discloses the WNCS of claim 1, wherein the processing and communication circuitry is configured to receive power using a combination of power from the neutral cable and the power storage device to allow the WNCS to operate without any electrical conductors connected to the CBC that provide power (see at least in Col. 3 lines 30-40).
        Regarding claim 5, Coolidge discloses the WNCS of claim 2, wherein the replaceable battery is configured to, during operation, provide power to allow the processing and communication circuitry to periodically send a status signal indicating a status of the WNCS. (see at least in Col. 3 lines 14-67).
        Regarding claim 6, Coolidge discloses the WNCS of claim 1, wherein the processing and communication circuitry is configured to receive a frequency signal indicating a frequency at which to periodically communicate the status signal (see at least in Col. 3 lines 14-67).
        Regarding claim 7, Coolidge discloses the WNCS of claim 1, comprising a clamping mechanism configured to attach the WNCS to the neutral cable (in Fig. 2, the sensor 20 of the system 8 is attached to the neutral cable 22, also see col. 5 lines 55-62).
        Regarding claim 8, Coolidge discloses the WNCS of claim 1, comprising an internal antenna (an antenna 30).
        Regarding claim 12, Coolidge discloses the CBC of claim 10, wherein the WNCS is configured to send the test signal upon detecting a magnet trigger signal (the current transformer or sensor 20 measured a current flowing the neutral wire 2 based on the magnetic field level generated from the neutral wire, upon detecting a current value of the measurement, sending a notification signal to the central controller).
        Regarding claim 13, Coolidge discloses the CBC of claim 10, wherein the WNCS comprises processing and communication circuitry configured to provide a warning message based upon the current characteristic exceeding a first threshold current characteristic (see at least in col. 2 lines 5-25).
        Regarding claim 14, Coolidge discloses the CBC of claim 13, wherein the processing and communication circuitry is configured to send a trip message indicating that the current characteristic exceeded a second threshold current characteristic (see at least in col. 2 lines 5-25 and col. 7 lines 5-44).
        Regarding claim 15, Coolidge discloses the CBC of claim 10, wherein the WNCS is configured to send the current message comprising a fundamental frequency current magnitude, a third harmonic current magnitude, a third harmonic current phase shift, high harmonic content, or any combination thereof (see at least in col. 2 lines 5-25 and col. 3 lines 1-40).

Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coolidge.        Regarding claim 9, Coolidge discloses the WNCS of claim 1, comprising an external antenna (30), except for explicitly specifying that that allows for changing orientation of the WNCS by adjusting the external antenna.
However, adjusting an external antenna for changing the WNCS in a particular orientation is a known practice in the art, the specific orientation would simply be a matter of inventor design choice.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the monitoring and report system of Coolidge by having an external antenna which is used to adjust for changing the orientation of the system, in order to meet the system design and specification requirement.

Allowable Subject Matter
8.       Claims 3-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Day et al. (U.S Pub. 20080291593) discloses, in Fig2, a device protection (see specification for more details).              Beckwith (U.S Pat. 6753792) discloses a distribution line capacitor monitoring and protection module (see specification for more details).




Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/26/2022